Citation Nr: 0719539	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-33 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for residuals of a head 
injury secondary to service-connected bladder cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran testified before the 
undersigned at a hearing held at the RO in September 2006. 

This appeal has been advanced on the Board's docket by reason 
of the veteran's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Briefly, the veteran contends that he injured his head on a 
nightstand while falling out of bed, and that the injury 
occurred as a result of his service-connected residuals of 
bladder cancer.  Specifically, he maintains that he fell 
while attempting to empty a portable urinal he had just used 
to relieve his incontinence, and that his service-connected 
residuals of bladder cancer (which include incontinence) 
therefore are responsible for the injury.

The evidence on file shows that an ambulance was dispatched 
to the veteran's residence in the early morning hours of July 
16, 2004, at which time it was reported that he had struck 
his head while rolling out of bed.  His complaints included 
dizziness, and he was noted to have a one-inch laceration 
behind the left ear.  The ambulance report indicates that he 
was thereafter transported to the Del E. Webb Memorial 
Hospital for further treatment.

The Board notes that the record does not contain any medical 
records for the period following the July 2004 accident, 
including any from the Del E. Webb Memorial Hospital (other 
than an admission form).  The veteran nevertheless maintains 
that he continues to experience residuals from the July 2004 
head injury, including vertigo, loss of equilibrium, and 
cognitive impairment.  Significantly, at his September 2006 
hearing before the undersigned, he testified that he has 
received treatment since July 2004 for his claimed residuals 
by a private neurologist, Dr. Pagano, who had prescribed a 
patch for vertigo symptoms.

Given the veteran's recent identification of a physician who 
may possess records pertinent to the instant claim, the Board 
finds that further development is warranted.  The Board 
notes, however, that to date, the veteran has not authorized 
VA to obtain any medical records, including from the Del E. 
Webb Memorial Hospital, or from Team Physicians of Arizona 
(the medical practice which apparently contracts with the 
hospital), and reminds him and his representative that the 
duty to assist is not a one-way street, and an appellant must 
do more than passively wait for assistance when he has 
information essential to his claim.  Wood v. Derwinski, 1 
Vet. App. 190 (1990).

The Board additionally notes that the veteran claims he is 
still in receipt of payments related to his civil service 
disability retirement from the U.S. Postal Service.  Records 
associated with his receipt of civil service disability 
retirement benefits, and in particular any such records since 
July 2004, are potentially relevant to the instant appeal, 
and should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, to specifically include 
Dr. Pagano, Team Physicians of Arizona, 
and the Del E. Webb Memorial Hospital who 
may possess additional records pertinent 
to his claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims files any medical records 
identified by the veteran, to include 
from Dr. Pagano, Team Physicians of 
Arizona, and the Del E. Webb Memorial 
Hospital which have not been secured 
previously.

2.  The RO should contact the U.S. Office 
of Personnel Management or other 
appropriate agency and attempt to obtain 
any records associated with the veteran's 
civil service disability retirement. 

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

4.  Thereafter, the RO must review the 
evidence, undertake any additional 
development as may be logically indicated 
based on this review, to include a VA 
examination if necessary to make a 
decision on the claim, and readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted in full 
the RO should issue a supplemental 
statement of the case, which should 
include citation to the amended version 
of 38 C.F.R. § 3.310, see 71 Fed. Reg. 
52,744 (2006), and provide the veteran 
and his representative an opportunity to 
respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



